DETAILED ACTION

Response to Amendment
Claims 1-14 are currently pending.  Claims 8-14 are withdrawn from further consideration as being drawn to a non-elected invention.  The previous objection to the specification is withdrawn.  The previously stated 112, 2nd paragraph rejection of claim 6 is withdrawn.  The amended claims do not overcome the previously stated 103 rejections.  Therefore, upon further consideration, claims 1-7 are rejected under the following 103 rejections.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/21 was filed before the mailing date of the Non-Final Rejection on 12/21/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Scholz (US 2018/0212258) in view of Berning (US 2008/0113241).
Regarding claims 1 and 2, Scholz discloses a fuel cell comprising a membrane electrode assembly “20” and bipolar plates “10” (metal separators) provided on both sides of the membrane electrode assembly “20” comprising a first end, a second end opposing the first end, and an active region “13a” (electrode surface) extending from the first end to the second end, wherein a porous flow body “31” (porous body) is provided between each of the bipolar plates and the membrane electrode assembly; recesses “32” (first reactant gas flow field) as a passage of a reactant gas is formed in the porous body, the recesses extending in a straight-line along an active region (electrode surface) of the membrane electrode assembly from the first end to the second end of the active region (electrode surface); a profile structure (second reactant gas flow field) as a passage of a reactant gas is formed in the bipolar plate, the profile structure extending in a straight pattern along the electrode surface from the first end to the second end of the electrode surface; and the recesses extends through the porous flow body in a thickness direction of the porous flow body, and the recesses are connected to the profile structure in a state that the recesses is arranged next to the profile structure in the thickness direction; wherein the flow channels of the profiled plate half “11” have essentially the same function, namely a uniform distribution of the respective reactant gas in the direction of the extension of the fuel cell, as the preferably channel-like recesses “32” of the gas distribution layer “30” (porous body) ([0043]-[0045],[0047] and Figs. 2 and 4).  Examiner’s note:  although Scholz does not explicitly teach a metal bipolar plate (metal separator), bipolar plates made of metal are well known in the art.  
	However, Scholz does not expressly teach a first reactant gas flow field extending in a wavy pattern along an electrode surface of the membrane electrode assembly, the first reactant gas flow field and the second reactant gas flow field are configured to allow the reactant gas to flow in substantially a same direction (claim 1); wherein a water repellent part is provided for a wall surface forming the first reactant gas flow field (claim 2).  
	Berning discloses a microporous layer (porous body) comprising microchannels “38” (first reactant gas flow field) extending in a wavy pattern along an electrode surface of a membrane electrode assembly; wherein the microporous layer is hydrophobic which inherently comprises a water repellent part provided for a wall surface forming the microchannels; wherein microchannels “38” (first reactant gas flow field) are formed substantially parallel to the channels “30” (second reactant gas flow field) in the bipolar plate (metal separator) which inherently allow the reactant gas to flow in substantially a same direction ([0022],[0024],[0031] and Fig. 9).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Scholz porous flow body to include recesses extending in a wavy pattern along an electrode surface of the membrane electrode assembly; wherein the recesses and the profile structure are configured to allow the reactant gas to flow in substantially a same direction; wherein the porous flow body comprises a water repellent part provided for a wall surface forming the microchannels in order to keep the water vapor in the reactant gases in the channels, thereby maintaining humidity in the membrane ([0024]).     
Regarding claim 6, Scholz also discloses a plurality of recesses “32” (first reactant gas flow fields) and a plurality of second reactant gas flow fields, wherein the recesses are connected to the second reactant gas flow fields (Figs. 2 and 4).
	Regarding claim 7, Scholz also discloses a porous flow body that has substantially the same size as the membrane electrode assembly (Fig. 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scholz (US 2018/0212258) in view of Berning (US 2008/0113241) as applied to claim 1 above, and further in view of Ohara et al (US 2003/0003345).
	However, Scholz as modified by Berning does not expressly teach a hydrophilic part that is provided for a wall surface forming the second reactant gas flow field.  
	Ohara et al teaches the concept of making the gas flow channel (second reactant gas flow field) of metal separator plate hydrophilic ([0153],[0154]).
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Scholz/Berning bipolar plate to include a hydrophilic part that is provided for a wall surface forming the second reactant gas flow field in order to effectively reduce the variation in output of the fuel cell due to water clogging ([0157]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Scholz (US 2018/0212258) in view of Berning (US 2008/0113241) as applied to claim 1 above, and further in view of Tanaka et al (US 2017/0162893).
	However, Scholz as modified by Berning does not expressly teach a depth of the second reactant gas flow field that is smaller than depth of the first reactant gas flow field (claim 4); a width of the second reactant gas flow field that is larger than a width of the first reactant gas flow field (claim 5).  
	Tanaka et al discloses widths of the holes “21” (first reactant gas flow field) of metal GDL “20” (porous body) that are determined relative to widths of the gas channels “12” (second reactant gas flow field) of a bipolar plate “10”; wherein the width of the gas channels is larger than the width of the holes ([0029],[0031],[0060] and Fig. 1).
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Scholz/Berning fuel cell to include a width of the second reactant gas flow field that is larger than a width of the first reactant gas flow field in order to provide better gas diffusion and more uniform gas supply to the catalyst layer ([0031]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Scholz/Berning porous flow body to include a depth of the second reactant gas flow field that is smaller than depth of the first reactant gas flow field because changes in size/proportion was held to have been obvious (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  Lastly, one of ordinary skill in the art would have been able to optimize the dimensions of the first reactant gas flow field and the second reactant gas flow field in order to provide uniform gas supply to the catalyst layer.  
	
Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. 
The Applicant argues that “FIG. 6 of Scholz may disclose a fuel cell stack 1 having a porous flow body 31 having recesses 32 and plate halves 11 having coolant channels 14 and flow channels 15. However, in Scholz, the flow channels 15 may be arranged adjacent to the flow body 31 without the recesses 32 (see, e.g., FIG. 6 and para. [0051]). That is, the recesses 32 are not connected to the flow channels 15.
That is, Scholz fails to disclose, teach and/or suggest the feature that “the first reactant gas flow field extends through the porous body in a thickness direction of the porous body throughout an entire length of the electrode surface from the first end to the second end, and the first reactant gas flow field is connected to the second reactant
gas flow field in a state that the first reactant gas flow field is arranged next to the
second reactant gas flow field in the thickness direction; and throughout the entire
length of the electrode surface from the first end to the second end, the first reactant
gas flow field and the second reactant gas flow field are configured to allow the reactant
gas to flow in substantially a same direction.  Berning may disclose a fuel cell component 10 having a microporous layer 36 with microchannels 38 and a bipolar plate 26 with channels 30. However, the microchannels 38 of Berning do not penetrate the microporous layer 36 in the thickness direction.  Further, there are a microporous layer 36 and gas diffusion layer 24 between the microchannels 38 and the channels 30 in Bering. Also, Bering discloses that the water remains in the microchannels 38 due to condensation of water vapor within the reactant gas is utilized to humidify the oxygen gas and is not diffused in the channels 30 (see para. [0024]). Therefore, Berning teaches away from connecting the channels 30 to the microchannels 38 in the state that the channels 30 are arranged next to the microchannels 38.  Additionally, in Berning, the microchannels 38 are pores for retaining water and are not configured to allow the reactant gas to flow therethrough. Therefore, the direction in which the oxygen gas flows through the channels 30 is different from the direction in which the oxygen gas flows through the microchannels 38”.
	In response, the Office first points out that the Scholz reference is relied upon for teaching the embodiments shown in Figs. 2 and 4, not Fig. 6.  As shown in Fig. 4, the recesses “32” (first reactant gas flow field) are arranged next to the bipolar plate “10” (second reactant gas flow field) in the thickness direction, wherein the bipolar plate comprises two plate halves “11” and has an active region “13a” (electrode surface), wherein the active region of one of the plate halves may have a profile structure (second reactant gas flow field) (See para. [0044],[0045]).  Since the recesses “32” are disposed on both sides of the membrane electrode assembly “20”, the profile structure would necessarily be arranged next to the recesses, thereby connecting the recesses to the profile structure.  Although the details of the flow channels are not shown in Fig. 4, one of ordinary skill in the art would have recognized that flow channels are inherently part of the profile structure (shown in Fig. 2) and would face the gas distribution layer “30” in the active region in order to provide a uniform distribution of the respective reactant gas in the direction of extension of the fuel cell (See para. [0054]).  
With respect to the argument that “the microchannels 38 of Berning do not penetrate the microporous layer 36 in the thickness direction and there are a microporous layer 36 and gas diffusion layer 24 between the microchannels 38 and the channels 30 in Bering”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Berning reference is relied upon for teaching microchannels “38” (corresponding to the recesses “32” taught by Scholz) that extend in a wavy pattern along the electrode surface.  As stated above, Scholz already teaches recesses “32” (first reactant gas flow field) that is arranged next to the bipolar plate “10” (second reactant gas flow field) in the thickness direction.  Since both the Scholz gas distribution layer 30 and the Berning first microporous layer 36 are arranged next to the membrane electrode assembly, one of ordinary skill in the art would have recognized that these two layers correspond to each other and one skilled in the art would have been able to modify the Scholz recesses could to extend in a wavy pattern along the electrode surface for the reasons stated in Berning.  Lastly, the Office disagrees that the microchannels 38 are pores for retaining water because according to Berning, the microchannels 38 have a width ranging from 20 µm to about 500 µm and a depth ranging form 10-20 µm (see para.[0021]). Although the microchannels control the passage of water therethrough, nothing in Berning teaches away from modifying the Scholz recesses based upon the teachings of Berning.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729